Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 09, 2016

The Court of Appeals hereby passes the following order:

A17D0166. EDDIE AMOAKUH et al. v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      In this dispossessory action, Federal National Mortgage Association (“FNMA”)
was granted a writ of possession against Eddie Amoakuh in July 2014. On November
10, 2016, Amoakuh, through attorney Grady Roberts, filed an application for
discretionary review in which he appears to seek review of (1) the magistrate court’s
November 10, 2016 order granting FNMA a writ to proceed with dispossession
instanter; (2) the magistrate court’s October 18, 2016 order granting FNMA’s
application to execute the writ of possession; (3) the state court’s May 16, 2016 order
dismissing Amoakuh’s appeal to state court for want of prosecution; and (4) the
magistrate court’s February 24, 2015 order dismissing or denying Amoakuh’s prior
appeal to state court.1 His application includes an alternative motion for remand to
state court, in violation of Court of Appeals Rule 41 (b), which provides that all
motions shall be filed as separate documents.
      Amoakuh, through attorney Roberts, has filed three previous applications for
discretionary review of magistrate court orders in this same case. We transferred two
of those applications to state court, and Amoakuh withdrew one of those applications.
See Amoakuh v. FNMA, Case Nos. A15D0278 (transferred Feb. 18, 2015), A15D0295
(transferred March 23, 2015), & A15D0384 (motion to withdraw granted May 5,


      1
        The application includes copies of the first three orders, but it does not
include a copy of the fourth order, in violation of Court of Appeals Rule 31 (e). The
application identifies all four orders, but only includes argument as to the fourth.
2015).
      As we have repeatedly informed Roberts, “[t]he only avenue of appeal
available from [a] magistrate court judgment is provided by OCGA § 15-10-41 (b)
(1), which allows for a de novo appeal to the state or superior court.” Handler v.
Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991). This Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See id. The Georgia Constitution requires that “[a]ny court shall transfer to
the appropriate court in the state any civil case in which it determines that jurisdiction
or venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; see also
Bosma v. Gunter, 258 Ga. 664, 664 (373 SE2d 368) (1988). Here, the application
improperly seeks this Court’s review of three magistrate court orders instead of
appealing to the state or superior court. Accordingly, to the extent this application
seeks review of the three magistrate court orders, it is hereby TRANSFERRED to the
Fulton County State Court.2
      We have also repeatedly informed Roberts that an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered. See
OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521
SE2d 456) (1999). Here, the application was filed 178 days after the state court order
was entered. Accordingly, to the extent this application seeks review of the state
court order, it is hereby DISMISSED as untimely.
      Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an
attorney for filing an application for discretionary appeal that is determined to be
frivolous. Because Roberts has ignored established Georgia law and this Court’s
repeated instructions that magistrate court orders must first be appealed to state or
superior court and appeals from dispossessory judgments must be filed within seven
days of the date the judgment was entered, we hereby impose a penalty of $2,500 for
filing this frivolous application. This penalty is imposed against attorney Grady


      2
         Although we transfer the application to state court, we will not consider the
alternative motion for remand to state court. See Court of Appeals Rule 41 (b).
Roberts, not against applicant Eddie Amoakuh.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/09/2016
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.